DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (U.S. Patent Pub. 2009/0084686) in view of Segawa (U.S. Patent Pub. 2010/0213056), provided in IDS filed on August 10, 2018, as evidenced by Kylee (See the attached reference named “Dielectrophoresis – Kylee Klinkowski) claims 1 and 3.
Regarding claim 1, Yun teaches an interdigitated electrode biosensor (Fig. 2; [0041] line 2: the interdigitated electrode sensor), comprising: 
an insulating layer configured to fully cover a sensor forming region of a substrate ([0051] lines 1-2: a silicon substrate having an oxide layer thereon was used);
a first interdigitated microelectrode (Fig. 2: first electrode) configured such that a plurality of first protruding electrodes is arranged in a shape of a comb (Fig. 2: showing the first electrode having a plurality of fingers arranged in a shape of a comb) on the substrate ([0012] lines 4-6: first electrode and second electrode formed interdigitatedly and spaced from each other on the substrate);

a plurality of receptors ([0012] lines 6-7: a sensor-immobilized biomolecule receptor immobilized on the substrate exposed between the first electrode and the second electrode; Fig. 1(c): showing a plurality of receptor immobilized on the substrate and between the first electrode and the second electrode) that reacts specifically to target biomaterials (Fig. 1(d); [0012] lines 10-12: binding to a biomolecule and specifically binding to the biomolecule, wherein the biomolecule is analyzed),

Yun does not disclose at least one voltage source, wherein the electrodes are configured to, in response to the voltages applied, generate a dielectrophoretic force by a nonuniform electric field between the electrodes.
However, Segawa teaches a technique for detecting an interaction between materials utilizing an electrodynamic action ([0001] lines 3-4).  A detection portion includes one electrode (Fig. 6: electrode E1) or more (Fig. 7: three electrodes E1, E2, and E3 having the same potential) inside the reaction region forming nonuniform electric field that concentrates on the vicinity of the electrode(s) (Fig. 6; [0054] lines 1-3).  A voltage can be applied from a power source V (Fig. 6-7; [0052] lines 1-2).  Based on the action of the nonuniform electric field, the material which dispersively exists in the at least one voltage source (Fig. 6-7: showing a voltage source V), wherein the electrodes are configured to, in response to the voltage applied, generate a dielectrophoretic force by a nonuniform electric field between the electrodes (Fig. 6: as illustrated, showing nonuniform electric field; similarly, nonuniform electric field would be generated between electrodes in Fig. 7; [0056] lines 5-6: the electrodynamic action such as the dielectrophoresis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee by generating nonuniform electric field on the electrodes in response to the applied voltage as taught by Segawa because the nonuniform electric field would draw the dispersed material near the electrode side ([0056] lines 1-4) or elongate the material in the direction along the electric field by dielectrophoresis ([0056] lines 5-6), which can be used for detecting interactions between materials ([0001] line 2).  Further, when the voltage is applied to different electrodes of the combined Yun and Segawa, the resulted nonuniform electric filed is necessarily between the first interdigitated electrode and the second interdigitated electrode in response to the applied voltage.
The designation “configured to apply voltages at different levels” is deemed to be a functional limitation for a voltage source with regard to the manner of operating an apparatus in article claims.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, a voltage source is well known with definite structure, such as a battery, an electric generator, to provide a voltage with varying magnitude and/or frequency, thus the voltage source as taught by Segawa is capable of applying voltages at different levels.

The designation of “configured to generate a negative dielectrophoretic force within a range in which conductivity and permittivity of particles of the target biomaterials and a medium change” is deemed to be intended result for the applied voltage on the two interdigitated microelectrodes. Claim scope is not limited by claim language that does not limit a claim to a particular structure. MPEP 2111.04(I).  As evidenced by Kylee, a nonuniform electric field may generate a greater force on the charge at the higher electric field than the force on the charge in the lower electric field (page 2, Section “Mechanism of Dielectrophoresis”, lines 5-7).  Thus, two dielectrophoresis may generate depending upon the polarizabilities of particles and the medium: positive dielectrophoresis occurs when particles are manipulated by forces acting in the direction of increasing electric field (polarizability of particle is greater than polarizability of medium), while negative dielectrophoresis occurs when particles are manipulated by forces acting in the direction of decreasing electric field (polarizability of particles is less than polarizability of medium) (Fig. 3; page 2, Section “Mechanism of Dielectrophoresis”, lines 7-11).  Here, Segawa teaches applying a voltage to generate a nonuniform electric field, and the proper electric field strength, frequency, and 

The designation of “configured to form a smaller gradient region of the nonuniform electric field, compared to a gradient of another region of the nonuniform electric field, according to the electric field formation type by the negative dielectrophoretic force, the smaller gradient region being positioned between the first and second interdigitated microelectrodes, and the smaller gradient region being configured to cause concentration of the target biomaterials by movement of the target biomaterials toward the smaller gradient region” is deemed to be inherent to the generated nonuniform electric field with a negative dielectrophoretic force. MPEP 2114(I).  Here, in a non-uniform electric field with a negative dielectrophoretic force would necessarily form a smaller gradient region and a larger gradient region (Kylee, Section “Mechanism of Dielectrophoresis”, line 6: the lower electric field, the higher electric field).  The particles inside the non-uniform electric field, such as the target biomolecules, would migrate to the smaller gradient region of the electric field by the negative dielectrophoretic force (Kylee, Section “Mechanism of Dielectrophoresis”, line 9-10: negative dielectrophoresis occurs when particles are manipulated by forces acting in the direction of decreasing electric field).  Further, the generated nonuniform electric field of the combined device of Yun and Segawa, including the smaller gradient region, is necessarily between the first interdigital electrode and the second interdigitated 

The designation of “using dielectrophoresis” in the preamble is a functional limitation with regard to the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the interdigitated electrode of combined Yun and Segawa is identical to the presently claimed structure and would therefore have the ability to perform using dielectrophoresis recited in the claim.

Regarding claim 3, Yun and Segawa disclose all limitation of claim 1 as described to claim 1.  The designation of “the different voltages applied to each of the first interdigitated microelectrode and the second interdigitated microelectrode are uniformly or nonuniformly applied by the following Equation 1 and Equation 2 within a range in which permittivity of particles of the target biomaterials and a medium changes: [Equation 1], and a value of the k(ω) is determined according to a relative permittivity ε*p of the particle and a relative permittivity ε*m of the medium as in Equation 2: [Equation 2], wherein a magnitude and direction of dielectrophoresis induced to each particle that constitutes the target biomaterials changes depending on voltage and frequency of the electric field and dielectric properties of the particle and the medium including 

Regarding claim 5, Yun and Segawa disclose all limitations of claim 1 as described to claim 1.  Further, Yun discloses the plurality of receptor includes peptides ([0056] lines 4-5: lysine peptide of the monoclonal antibody), and is immobilized on an upper surface of the insulating layer exposed to the space between the first integrated microelectrode and the second interdigitated microelectrode that interdigitate with each other (Fig. 1(c); [0023] lines 4-6: a sensor-immobilized biomolecule receptor which is immobilized on the substrate exposed between the first electrode and the second electrode; [0051] lines 1-2: a silicon substrate having an oxide layer thereon was used; thus the receptors are immobilized on the upper surface of the oxide layer (i.e., insulating layer) and exposed to the space between the first and second interdigitated electrodes) and reacts specifically to the target biomaterials ([0023] lines 8-9: upon binding to a biomolecule to be analyzed and can specifically bind to the biomolecule).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Segawa, and further in view of Kim (U.S. 6,485,984).
Regarding claim 4, Yun and Segawa disclose all limitations of claim 1 as described to claim 1. Yun further discloses the sensor-immobilized biomolecule receptor and the substrate may be fixed by a linker molecule layer such as self assembled monolayer SAM ([0032] lines 1-3), and the plurality of receptor include peptides ([0056] lines 4-5: lysine peptide of the monoclonal antibody).
Yun and Segawa do not explicitly disclose the SAM is a Calixcrown SAM.
However, Kim teaches a self-assembled monolayer of the novel calixcrown derivatives that can be applied for immobilization of proteins by multiple ionic recognition (Col. 1, lines 20-22).  The monolayer of calixcrown derivatives can be used for high-density protein immobilization (Col. 2, lines 59-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Segawa by using a calixcrown SAM as the linking molecules as taught by Kim because calixcrown SAM can be used for high-density protein immobilization on a monolayer, allowing interaction with all kinds of other proteins without any additional complicated procedure (Col. 2, lines 58-62).
The designation of “to selectively immobilize beta-amyloid antibodies” is deemed to be an inherent characteristic of the prior art that selectively immobilizing beta-amyloid antibodies is an inherent property of the calixcrown SAM. MPEP 2114(I).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the interdigitated electrode of combined Yun, Segawa, and Kim using calixcrown SAM as the linking molecule layer is identical to the presently claimed structure and would therefore have the ability to selectively immobilize beta-amyloid antibodies by calixcrown SAM.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Segawa, and further in view of Lee (U.S. Patent Pub. 2011/0024309), provided in IDS filed on August 10, 2018.
Regarding claim 6, Regarding claim 4, Yun and Segawa disclose all limitations of claim 1 as described to claim 1. Yun and Segawa do not explicitly disclose a protective cap configured to fully cover the first interdigitated microelectrode and the second interdigitated microelectrode including the insulating layer; a polydimethylsiloxane (PDMS) chip having two microchannels, wherein the PDMS chip is attached to prevent non-specific binding of a material other than beta-amyloid; and an adsorption blocking layer (Bovine Serum Albumin) coated on an inner wall of the protective cap except a region where the plurality of receptors is not immobilized and a surface of the first and second interdigitated microelectrodes.
However, Lee teaches a DNA hybridization chip 100 (Fig. 3-4) including two interdigitated electrodes 20a and 20b (Fig. 3) disposed on an oxidized insulation SiO2 layer of a silicon wafer 10 (Fig. 4), and a reaction chamber 46 (Fig. 5(C); [0103] line 1) above the electrodes 20.  The change of the impedance value between the electrodes 20 according to PCR reaction is detected to monitor the target DNA template ([0104] lines 1-3).  Lee teaches a protective cap (Fig. 5(B)-(C); [0105] line 1: the glass plate 30) 2 layer 12); 
a polydimethylsiloxane (PDMS) chip (Fig. 6; [0107] lines 2-3: a fluid controlling plate 40 based upon PDMS) having two microchannels (Fig. 6; [0112] lines 1-3: passages 52 (left and right) extended longitudinally after being penetrated into the fluid controlling plate 40 in the direction of thickness; thus forming two microchannels), wherein the PDMS chip is attached (Fig. 6, [0107] lines 2-4: the fluid controlling plate 40 attached onto the glass plate 30 of the PCR reaction chip); and 
an adsorption blocking layer (Bovine Serum Albumin) coated on an inner wall of the protective cap except a region where the plurality of receptors is not immobilized and a surface of the first and second interdigitated microelectrodes ([0108] lines 8-10: PDMS does not cause any negative effect upon biomolecules due to its biocompatible property; lines 10-11: preferably deposited with a reactive coating material; lines 13-17: when an injection opening 42, channels 44a, 44b, and a discharge opening 48 are coated with BSA in the fluid controlling plate, the non-specific adsorption of hydrophobic components can be minimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Segawa by incorporating a protective cap, a PDMS fluid controlling plate, and a coating layer of BSA as taught by Lee because the protective cap would protect the electrodes in the reaction chamber from outside environment ([0105] lines 1-2); PDMS is a transparent polymer to allow the inside of the chip to be seen ([0108] lines 3-4), cheaper than silicon and easy to be 

The designation of “to prevent non-specific binding of a material other than beta-amyloid” is deemed to be inherent characteristic to the PDMS chip in the prior art. MPEP 2114(I).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Lee teaches PDMS does not cause any negative effect upon biomolecules due to its biocompatible property, thus inherently preventing non-specific binding of a material other than beta-amyloid.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-6 has/have been considered but are unpersuasive.
Applicant argues a “voltage” is a structural limitation for at least the reason that a voltage is a measurable, quantifiable physical property or phenomenon (page 7, para. 3, lines 1-3).  This argument is unpersuasive because a physical property or phenomenon does not provide a structural limitation.  Here, the amended limitation “voltage source” is a structural limitation, but the designation “configured to apply voltages at different levels” is functional limitation.


Applicant argues the amended claim 1 recites structures, not “functional limitations.” (page 13, para. 3, lines 3-4).  This argument is acknowledged and Examiner agrees that the amended limitation “one voltage source” is a structural limitation, but notes that the limitation “configured to apply voltages at different levels” is a functional limitation of the voltage source.  Further, the limitation “configured to, in response to the voltages applied at the different levels, generate a dielectrophoretic force by a nonuniform electric field between the first interdigitated microelectrode and the second interdigitated microelectrode, generate a negative dielectrophoresis force with a range in which conductivity and permittivity of particles of the target biomaterials and a medium change” is intended result for operating the interdigitated electrode biosensor, and the limitation “form a smaller gradient region of the nonuniform electric filed, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                           

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795